

117 HR 3183 IH: Metastatic Breast Cancer Access to Care Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3183IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Castor of Florida (for herself, Mr. Katko, Mrs. Dingell, Mr. Taylor, Mr. Vela, Mr. Castro of Texas, Mr. Keating, Mrs. Axne, Mr. Moulton, Ms. Barragán, Mr. Schiff, Ms. Moore of Wisconsin, Mr. Courtney, Mr. Himes, Mr. Wilson of South Carolina, Ms. Wasserman Schultz, Mr. Grothman, Ms. Dean, Mr. Stauber, Mr. Mast, Mr. Fitzpatrick, Ms. Pingree, Ms. Porter, Mr. Rodney Davis of Illinois, Mr. LaMalfa, Miss Rice of New York, Mr. Suozzi, Mr. Norman, Mr. Zeldin, Mr. Emmer, Mr. Morelle, Mrs. Radewagen, Mr. Lucas, Mr. Garbarino, Mr. Bilirakis, Mr. Westerman, Mr. Turner, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to eliminate the waiting periods for disability insurance benefits and Medicare coverage for individuals with metastatic breast cancer, and for other purposes.1.Short titleThis Act may be cited as the Metastatic Breast Cancer Access to Care Act.2.Elimination of waiting period for individuals with metastatic breast cancer(a)In generalSection 223(a) of the Social Security Act (42 U.S.C. 423(a)) is amended—(1)in paragraph (1), in the matter following subparagraph (E), by inserting or metastatic breast cancer after amyotrophic lateral sclerosis; and(2)in paragraph (2)(B), by inserting or (iii) after clause (ii).(b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.3.Waiver of 24-month waiting period for Medicare coverage of individuals with metastatic breast cancer(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended by inserting or metastatic breast cancer after amyotrophic lateral sclerosis (ALS).(b)Effective DateThe amendments made by this section shall apply to benefits for months beginning after the date of the enactment of this Act.